DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This action is in response to the claims set filed 06/23/2020. Claims 1-10 are currently pending. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function 
“first contact device” in claim 1. The word “device” being the generic placeholder and the function being “electrically connecting the blade band to the ring”. The corresponding structure in the specification includes “the head 103.0” in para. 35 of the instant PGPub
“second contact device” in claim 1. The word “device” being the generic placeholder and the function being “electrically connecting the ring to the nacelle”. No corresponding structure was found in the instant specification beyond what the figures showed.
“attachment device” in claim 2. The word “device” being the generic placeholder and the function being “attaching the ring to the hub”. The corresponding structure found in the instant specification being “electrical insulation” and ‘a plurality of attachment elements 105 (i.e. spokes/posts)’ in para. 29-31 of the instant PGPub.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the limitation “a second contact device” which fails to meet the written description requirement for the invention. This limitation interpreted under 35 USC § 112(f) is not sufficiently described ‘in such full, clear, concise, and exact terms’ in the instant specification as no corresponding structure is provided in the instant specification for this limitation. The instant specification fails to provide further structural details and the figures only present a simplified representation for the structure. As such, the limitation “a second contact device” fails the written description requirement. Examiner proposes rephrasing the limitation such that a generic placeholder is no longer used, thus not meeting the criteria for the 112(f) 3-prong analysis.
Claims 2-10 are also rejected under 35 USC § 112(a) due to their respective dependencies upon claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1- 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the limitation “second contact device”, which is being interpreted under 35 USC § 112(f), renders the claim indefinite since it is there is no corresponding structure provided in the instant specification for the “second contact device”. As such, the scope of the limitation and the claim lack sufficient clarity. Examiner proposes rephrasing “second contact device” such that a generic placeholder is no longer used, thus not meeting the criteria for the 112(f) 3-prong analysis.
Claims 2-10 are also rejected due to their dependencies upon claim 1. 

Claim 6 recites the limitation "the contact band".  There is insufficient antecedent basis for this limitation in the claim. Based on the language used in other claims, this limitation should likely be “the blade band”.

Claim 7 recites the limitation "the attachment element".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 - 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2013/084374A1, herein referenced as Fujioka. 
Regarding Claim 1, Fujioka recites a lightning discharge system (“lightning current transfer system for a wind turbine generator” abstract) for a wind turbine blade (34 fig. 4), including a wind turbine comprising a hub (32 fig. 2), a spinner (35 fig. 2) defining an inner protection space wherein the hub is arranged (see interior of spinner 35 in fig. 2), a blade fixed to the hub (34 fig. 2), and a nacelle (36 fig. 2) connected to a reference point (tower of wind turbine generator), the lightning discharge system comprising:
a blade band (discharge ring 40 fig. 2) of an electric conductor material, which is attached to the blade (34 fig. 2);
a ring (see fourth contact member 46 fig. 4; shown to be a ring in said figure) of an electric conductor material (46 is described as a conductive component), which faces the nacelle (46 shown to face nacelle 36 fig. 2; side of 46 which faces nacelle 36 is shown in fig. 4), which is electrically attached to the blade band (40 fig. 4; electrical arrangement 39 shown to electrically attach 40 to ring 46 in fig. 4) and to the nacelle (36 fig. 2) and which comprises a central shaft (main shaft 51 shown to be in nacelle 36 in fig. 2), a first contact device (comprised of second contact member 41, conducting means 43 and third contact member 45 in fig. 4) electrically connecting the blade band (40 fig. 4) to the ring (46), and a second contact device (second electrical contact arrangement 44 fig. 6) electrically connecting the ring (46 fig. 2) to the nacelle (36 fig. 2),
wherein the spinner (35 fig. 2) comprises a rear opening (see opening at rear, i.e. on the right, of spinner 35 in fig. 2) facing the nacelle (36 fig. 2) and through which the protection space faces the nacelle (area enclosed by spinner 35 shown to face nacelle 36 in fig. 2), the blade band (40 fig. 2) and the ring (46 fig. 2) being arranged in the protection space (both 40 and 46 are shown to be within the internal space provided by the spinner 35 in fig. 2) defined by the spinner (35 fig. 2), and the ring (46 fig. 5) further being attached to the hub (32 fig. 5; the word, attached, is defined by Merriam-such that the ring (46 fig. 4) faces the nacelle through the rear opening of the spinner (46 shown to face nacelle 36 thru rear opening of spinner 35 in fig. 2).

Regarding Claim 2, Fujioka recites the lightning discharge system according to claim 1, further comprising an attachment device (see plurality of posts 59 in fig. 4) for attaching the ring (46 fig. 4) to the hub (23 fig. 5; the word, attached, is defined by Merriam-Webster as “connected or joined to something”. As shown in fig. 5, the ring 46 is connected to the hub 32 via the posts 59), the attachment device being configured to provide an electrical insulation (“the support means 59 are made from non-conducting material to keep lightning currents off the hub 32” para. 71) between the ring (46 fig. 5) and the hub (32 fig. 5).

Regarding Claim 3, Fujioka recites the lightning discharge system according to claim 2, wherein the attachment device (see plurality of posts 59 fig. 4) for attaching the ring (46 fig. 4) to the hub (32 fig. 5) comprises a plurality of attachment elements (see plurality of posts 59 fig. 4) homogeneously distributed (shown in fig. 4) around the central shaft (hub of the ring (46 fig. 4), each attachment element comprising an electrical insulation at an end closest to the ring.

Regarding Claim 4, Fujioka recites the lightning discharge system according to claim 3, wherein the attachment device (plurality of posts 59 fig. 4) for attaching (see fig. 5) the ring (46 fig. 5) to the hub (32 fig. 5) comprises a number of attachment elements which is a positive whole multiple of a number of blades of the wind turbine (fig. 4 shows three posts 59, with is a multiple of “one” from the three blades shown).                                                                                

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 6-8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujioka in view of US 2013/0181457, herein referenced as Lyngby.
Regarding Claim 6, Fujioka recites the lightning discharge system according to claim 1, further comprising at least one contact element (contact member 41 fig. 4 and fig. 6) attached to the ring or to the hub (41 shown to be attached to hub 32 via post 59 in fig. 6) and to the first contact device for ensuring the electrical contact of the first contact device with the blade band (40 fig. 4), 
However, Fujioka fails to anticipate the at least one contact element being configured to apply a thrust force towards the contact band and the first contact device being attached to the at least one contact element such that the thrust force thrusts it against the blade band.
Fujioka and Lyngby are analogous art in that both relate to the field of endeavor of lightning protection.
Lyngby teaches of at least one contact element (sliding member 16 fig. 3) being configured to apply a thrust force (biasing force from elastic strip 24 fig. 3; “the sliding member is elastically biased towards the slideway to cause the sliding member to maintain mechanical contact to the slideway” para. 4) towards the contact band (18 fig. 3) and the first contact device  being attached to the at least one contact element (see 24 and mounting flange 14 in fig. 3) such that the thrust force thrusts it against the blade band (“sliding member is elastically biased towards the slideway to cause sliding member to maintain mechanical contact to the slideway” para. 4).
Therefore, it would have been obvious before the effective filing date of invention to one of ordinary skill in the art to have modified the mounting between the brush 41 and post 59 in the invention of Fujioka with the elastic deformable strip 24 and mounting flange 14 from Lyngby so as to ‘elastically biased the contacting means towards the slideway to maintain mechanical contact to the slideway’ as taught by Lyngby.

Regarding Claim 7, the combination Fujioka and Lyngby comprises the lightning discharge system according to claim 6, wherein the first contact device comprises a head (41 fig. 4 of Fujioka) configured to contact the blade band (40 fig. 4 of Fujioka) and at least one cable (43 fig. 6 of Fujioka) attached at one end to the head (“conducting means 43 is provided being connected at a first end thereof to the second contact member 41” para. 53 of Fujioka) and at the other end to the ring (“spark gap electrode 45 supported at the transport member 57 is further electrically connected to the conducting means 43” para. 67 of Fujioka; the spark gap 45 shown to , the head being attached to the attachment element (41 shown to be attached to post 59 in fig. 5).

Regarding Claim 8, the combination of Fujioka and Lyngby comprises the lightning discharge system according to claim 7, wherein the head comprises a carbon brush (see 41 fig. 5; “the first or the second lumped contacting means include a sliding contact, a spark gap, a brush” para. 17 of Fujioka) which is what carries out the electrical connection between the cable and the blade band (see 43 fig. 5 and blade band 40 fig. 4 in Fujioka), for the electrostatic discharge (brush 41 is capable of discharging electrostatic discharge from the blade band 40 in fig. 4).
While Fujioka does not explicitly teach that brush is a ‘carbon brush’, the Examiner is taking official notice that carbon brushes are a well-known type of electrical brush that are commonly used in the art.

Regarding Claim 10, the combination of Fujioka and Lyngby comprises the lightning discharge system according to claim 6, wherein the contact element comprises a fixing support (see attachment flange 14 for elastic strip 24 fig. 3 of Lyngby, as used to modify Fujioka) attached to the ring or to the hub (connected to hub 32 via post 59 in fig. 6 of Fujioka; the flange would be connected to the post as described in the combination of Fujioka and Lyngby above in claim 6) and a flexible support attached to the fixing support (see elastic strip 24 attached to mounting flange 14 in fig. 3 of Lyngby, as used to modify Fujioka above) and configured to exert the thrust force towards the blade band (elastic strip 24 biases sliding member 16 in fig. 3 of Lyngby, as used to modify Fujioka), the first contact device being attached to the flexible support (16 shown to be attached to 24 in fig. 3 of Lyngby, as used to modify Fujioka).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Fujioka and Lyngby, as applied to claim 8 above, and further in view of US 9752560, herein referenced as Huang.
Regarding Claim 9, the combination of Fujioka and Lyngby comprises the lightning discharge system according to claim 8, 
	However, the combination of Fujioka and Lyngby fails to teach wherein the head comprises a spark gap separated from the carbon brush by a determined distance and attached to the attachment element.
Huang is considered analogous art since it relates to the field of endeavor of lightning protection.
Huang teaches that “in order to prevent the brush 16 from being damaged by the excessive lightning current, a spark gap may be arranged close to the brush 16 in practice. If the lightning current is too large, a part of it can be conducted by the spark gap so that the brush 16 can be 
Therefore, it would have been obvious before the effective filing date of invention to one of ordinary skill in the art to have modified the electrical connection between the blade band 40 and cable 43 (see figs. 4 and 5 of Fujioka) in the combination of Fujioka and Lyngby above to also include a spark gap so as to ‘prevent the brush from being damaged by excessive lightning current’ as taught by Huang. Huang further teaches that arranging the spark gap is well known in the art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 10612525 – discloses a wind turbine assembly with a lightning protection system including a conductor which electrically connects a nacelle conductive part and a blade conductive part, the conductor being connected to the nacelle/blade conductive parts via brushes which are installed on insulative materials, the conductor rotating with the rotor/hub of the wind turbine.
US 10066607 – discloses a wind turbine assembly with a lightning protection system that includes a lightning ring which is attached to the rear 
US 6932574 – discloses a wind turbine assembly with a lightning protection system including a blade with a blade band which is electrically connected to a rotor hub casing which forms a disc that circles the rotor of the wind turbine assembly, the rotor hub casing attached to and rotates with the hub.
US 7377750 – discloses a wind turbine assembly with a lightning protection system including a blade with a blade band disposed at a root end of the blade, the blade band being electrically connected to a corresponding cable 444 which is formed as a ring.
US 7390169 – discloses a wind turbine assembly with a lightning protection arrangement, the assembly including a blade band disposed on a blade, the blade band being connected thru ground via a contact unit which includes both a carbon brush and a spark gap.
US 8659867 – discloses a wind turbine assembly with a lightning protection arrangement which includes provisions for both a spark gap for lightning current as well as a positive electrical connection for discharging static buildup.
EP2889477A1 – fig. 5 presents a wind turbine assembly with a lightning protection system which includes a conductive body disposed 
JP2004225660A - discloses a wind turbine assembly with a lightning protection system that includes an annular plate that is attached to the rotor head of the wind turbine such that it would rotate with the hub, the annular plate forming an electrical connection between wings (i.e. roots) of the blades and nacelle, the electrical connection between the root of the blades and the annular blade comprising a brush assembly.
JPH0560053A – discloses a wind turbine assembly with a lightning protection system that includes a disc attached to the rear face of the hub/spinner of the wind turbine such that it rotates with the hub, the disc 8 being electrically connected to the nacelle via a brush assembly.
DE102007052525B4 – discloses a wind turbine assembly with a lightning protection system that includes a disc attached to the rotor at a section between the hub and the nacelle, the disc being attached with an insulating member and also rotates with rotor, the disc being electrically connected to the nacelle via a brush assembly.
DE4445899A1 - discloses a wind turbine assembly with a lightning protection system including a blade band attached to the blade of the wind turbine, the blade band having a discharge gap with a ring that is attached to the rotor and rotates with the rotor, the ring also has a discharge gap with a grounded conductive component attached to the nacelle.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Wesley Fisher whose telephone number is (469)295-9146. The examiner can normally be reached 9:00AM to 5:30PM, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 





/W.L.F./Examiner, Art Unit 3745                                                                                                                                                                                                        
/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745